Exhibit 10.2

2012 Executive Incentive Payment Plan

 

1. Target Incentive Payment Amount

 

  • 35% of annual base salary (Robert Ben, Gerald Laures and Sally Washlow)

 

  • 25% of annual base salary (other participants)

 

2. Criteria

Incentive payment amount tied to a targeted Cobra Electronics Corporation
consolidated operating profit (“Operating Profit Target”) without regard to
extraordinary or other nonrecurring or unusual items in accordance with
generally accepted accounting principles unless the Compensation Committee
determines that any such item shall not be disregarded (“Consolidated Operating
Profit”).

 

3. Payment Tiers

 

•             Less than 21.2766% of Operating Profit Target

  

–       0% of target incentive payment amount

•             21.2766% or greater of Operating Profit Target but less than
42.5532%

  

–       10% of target incentive payment amount

•             42.5532% or greater of Operating Profit Target but less than
63.8298%

  

–       30% of target incentive payment amount

•             63.8298% or greater of Operating Profit Target but less than 100%

  

–       60% of target incentive payment amount

•             100% or greater of Operating Profit Target but less than 117.0213%

  

–       100% of target incentive payment amount

•             117.0213% or greater of Operating Profit Target

  

–       105% of target incentive payment amount

 

4. Other Terms

 

  • Incentive payments will be processed with the next regularly scheduled
payroll after the approval by the Board of Directors of 2012 audited
consolidated results, but not later than March 15, 2013, subject to changes
approved by the Compensation Committee

 

  • Consolidated Operating Profit will be calculated based on the Cobra
Electronics Corporation consolidated results